DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 6/14/2022, has been entered and carefully considered. Claims 1, 29, and 30 are amended, and claim 9 is canceled. Claims 1-8 and 10-30 are currently pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 6/14/2022, page 12, with respect to claims 1, have been fully consider, but they are not persuasive.
	Regarding the amended limitation, “receiving, from the base station, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource.” Applicant argues (1) “Baldemair was not publicly available before the effective filing date of the present application and does not qualify as prior art under 35 U.S.C. §103.”; (2) Baldemair [0026] fails to disclose the amended limitation. The examiner respectfully disagrees.	
	Regarding the first argument, applicant specifically argues that “Baldemair is not a proper prior art reference under 102(a)(1). According to § 102(a)(1), prior art includes public disclosures that are (i) available before the effective filing date of the claimed invention, and (ii) patented, described in a printed publication, in public use, on sale, or "otherwise available to the public."
	Examiner notes, Baldemair, US 2022/0085920, is filed by Telefonaktiebolaget LM Ericsson AB on Jan 11, 2019, which is before the effective filing date (November 6, 2020) of the present application. Accordingly, under AIA  35 U.S.C. 102 (a)(2), Baldemair qualifies as prior art. Under the AIA , a U.S. patent application publication that names another inventor and was effectively filed before the effective filing date of the claimed invention, is prior art under AIA  35 U.S.C. 102(a)(2), and therefore is qualified as prior art under 35 U.S.C. §103. (See MPEP § 2151).
	Regarding the second argument, Baldemair [0026, 0030-0031, 0042-0046] describes UE receives DAI (Downlink Assignment Indicator) in downlink control information (DCI) from the network node indicating the HARQ codebook size. The HARQ codebook may be a semi-static HARQ codebook for transmitting a plurality of resources indicated as transmission opportunities such as PSCCH used for acknowledgement signaling and PUCCH for LBT procedure failing [0024].

Claim Objections
3.	Claims 10-12 are objected to because of the following informalities:  Claims 10-12 is directed to “The method of claim 9”. However, as claim 9 is canceled, Examiner considered claims 10-12 are directed to the method of claim 1 accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 2, 4, 6-7, 10-12, 22-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li Guo (US 2020/0029318) hereinafter Guo, in view of Terry et al. (WO 2020/069114), hereinafter Terry, and further in view of Baldemair et al. (US 2022/0085920), hereinafter Baldemair.
Regarding Claim 1, Guo teaches A method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, a resource grant for at least one sidelink channel ([Para. 0203-0206, 0254] UE receives a sidelink resource grants from gNB for configuring with a set of sidelink resources including a PSCCH subchannel, a PSSCH subchannel and a PSFCH subchannel for sidelink transmission), wherein the resource grant indicates a first uplink resource for transmitting sidelink transmission acknowledgement messages ([Para. 0357, 0523-0526] the UE receives the DCI including resource grant for a set of UL resources for transmitting HARQ response of the sidelink as shown in Fig. 40, where the receiver UE of sidelink is configured with a uplink resources for transmitting the ACK/NACK of the sidelink transmission to the gNB); a listen-before-talk procedure used on the at least one sidelink channel ([Para. 0387, 0391, 0396] Fig. 41, UE performs LBT (listen before talk) type channel sensing on the select sidelink subchannel. If the LBT of one subchannel passes, the UE can use that subchannel).
	Guo does not disclose a second uplink resource for transmitting listen-before-talk statuses, and transmitting, to the base station and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure. 
Terry teaches a second uplink resource for transmitting listen-before-talk statuses; transmitting, to the base station and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure ([Para. 0073] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource) from the WTRU to the nodeB (NB). [Para. 0256-0258, 0264, 0302-0305] Figs. 12A ~12G show the WTRUs 102 may perform LBT MAC procedure communicate with each other via sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose receiving, from the base station, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource. 
Baldemair teaches receiving, from the base station, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource ([Para. 0026, 0030-0031, 0042-0046] describes UE receives DAI (Downlink Assignment Indicator) in downlink control information (DCI) from the network node indicating the HARQ codebook size. The HARQ codebook may be a semi-static HARQ codebook for transmitting a plurality of resources indicated as transmission opportunities such as PSCCH used for acknowledgement signaling and PUCCH for LBT procedure failing [0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 2, the combination of Guo, Terry and Baldemair, specifically Guo teaches wherein the resource grant includes downlink control information (DCI) ([Para. 0523-0525] Fig. 4, UE receives DCI including a grant for a set of resources of the UL channel (e.g., PUCCH resources).

Regarding Claim 4, the combination of Guo, Terry and Baldemair, specifically Guo teaches wherein the first uplink resource includes a first physical uplink control channel (PUCCH) resource ([Para. 0523-0525] UE receives a set of resources of the UL channel (e.g., PUCCH resources) including the first and the second PUCCH resources). 

Regarding Claim 6, the combination of Guo, Terry and Baldemair, specifically Guo teaches receiving, from the base station, an indication of an offset from a first symbol of a data transmission on the at least one sidelink channel, wherein the second uplink resource is configured based at least in part on the offset. ([Para. 0203-0205, 0370-0372] UE receives a set of sidelink resource from gNB including a parameter of slot offset, slot periodicity, and symbols location of the slot of sidelink resource. The parameter includes sidelink slot offset from T0, the start time of first symbol of sidelink slot carrying SL feedback as shown in Fig. 12. [Para. 0370] the PUCCH channel for reporting ACK/NACK of PSSCH in slot k1 is based on parameter of the sidelink slot offset).

Regarding Claim 7, Guo does not disclose wherein the at least one status associated with the listen- before-talk (LBT) procedure includes at least one of an LBT pass status or an LBT fail status.
Terry teaches wherein the at least one status associated with the listen- before-talk (LBT) procedure includes at least one of an LBT pass status or an LBT fail status. ([Para. 0073, 0145-0146] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.

Regarding Claim 10, the combination of Guo, Terry and Baldemair, specifically, Guo teaches transmitting, for the first uplink resource ([Para. 0523-0525] UE receives a grant for a set of resources of the UL channels (PUCCH) and transmits the HARQ response via PUCCH resources as shown in Fig. 40).
Guo does not disclose transmitting, for the second uplink resource, a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement.
Terry teaches transmitting, for the second uplink resource ([Para. 0073] the WTRU transmits LBT status information such as LBT failure or success indication on PUCCH (uplink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement.
Baldemair teaches a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement. ([Para. 0041-0042] aggregate feedback corresponding to multiple HARQ processes in one PUCCH/UCI transmission by means of Semi-static HARQ codebook (i.e., concatenation of a semi-static codebook). [Para. 0016-0017, 0024, 0050] the HARQ codebook may be considered a combination of codebooks for the more than one occasion, which may be associated to transmission opportunities such as the resource used for acknowledgement signaling associated to a control channel like PUCCH or PSCCH, and for feedback the result of decoding time interval passes or failed of the opportunities based on LBT procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 11, Guo does not disclose transmitting the indication of the at least one status, associated with the listen- before-talk procedure, in the second uplink resource, without multiplexing with a semi- static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status, wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received. 
Terry teaches transmitting the indication of the at least one status, associated with the listen- before-talk procedure, in the second uplink resource, without multiplexing with a semi- static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status ([Para. 0073, 0228] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource) from the WTRU to the nodeB (NB) without multiplexing with a semi-static codebook for LBT status. Where the MAC entity receives an uplink grant indicates the HARQ process. [Para. 0256-0258, 0264, 0302-0305] Figs. 12A ~12G show the WTRUs 102 may perform LBT MAC procedure communicate with each other via sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received. 
Baldemair teaches wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received ([0127] a scheduling grant may indicate assignment for sidelink. [Para. 0043-0045] the sidelink assignment may be SAI that indicate the number of HARQ process that should be reported with the codebook. The SAI indication may indicating index of sidelink resources such as PSCCH, PSSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 12, the combination of Guo, Terry and Baldemair, specifically  
Guo teaches transmitting an acknowledgement message in the first uplink resource, without multiplexing with a semi-static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status ([Para. 0363, 0396, 0400, 0417] Fig. 40, after the UE successfully decode the data from the PSSCH in the sidelink resource 4032 (i.e., the LBT sensing is success), the UE 4003 reports sidelink NACK/ACK (i.e., acknowledgement message) in uplink feedback channel (uplink resources 4043) to the serving gNB 4001, based on a HARQ transmission process in the sidelink, without multiplexing with a semi-static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status). 
The combination of Guo and Terry does not disclose wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received.
Baldemair teaches wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received. ([Para. 0007, 0016-0017, 0024, 0026] The HARQ codebook may be a semi-static HARQ codebooka for transmitting a plurality of resources indicated as transmission opportunities such as PUCCH or PUSCH used for acknowledgement signaling and for LBT procedure. [Para. 0043-0045] the sidelink assignment may be SAI that indicate the number of HARQ process that should be reported with the codebook. The SAI indication may indicating index of sidelink resources such as PSCCH, PSSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 22, the combination of Guo and Terry does not disclose transmitting, to the UE, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource.
Baldemair teaches transmitting, to the UE, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource. ([Para. 0024-0027, 0042-0046] transmitting to UE a downlink control information (DCI) including an uplink DAI (Downlink Assignment Indicator) indicates a semi-static codebooks for transmitting a plurality of resources indicated as transmission opportunities such as PUCCH or PUSCH used for reporting a HARQ feedback, acknowledgement signaling and for LBT procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 23, the combination of Guo and Terry, specifically, Guo teaches receiving, for the first uplink resource ([Para. 0358] Fig. 40, gNB receives feedback the NACK/ACK on the PUCCH resource)
Guo does not disclose receiving, for the second uplink resource, a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement.
Terry teaches receiving, for the second uplink resource ([Para. 0073-0074] the NB receiving LBT status information such as LBT failure or success indication on PUCCH (uplink resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement.
Baldemair teaches a concatenation of a semi-static codebook for listen-before-talk (LBT) status and a semi- static codebook for sidelink transmission acknowledgement. ([Para. 0041-0042] aggregate feedback corresponding to multiple HARQ processes in one PUCCH/UCI transmission by means of Semi-static HARQ codebook (i.e., concatenation of a semi-static codebook). [Para. 0016-0017, 0024, 0050] the HARQ codebook may be considered a combination of codebooks for the more than one occasion, which may be associated to transmission opportunities such as the resource used for acknowledgement signaling associated to a control channel like PUCCH or PSCCH, and for feedback the result of decoding time interval passes or failed of the opportunities based on LBT procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 24, Guo does not disclose receiving the indication of the at least one status, associated with the listen- before-talk procedure, in the second uplink resource, without multiplexing with a semi- static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status, wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is transmitted.
Terry teaches receiving the indication of the at least one status, associated with the listen- before-talk procedure, in the second uplink resource, without multiplexing with a semi- static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status ([Para. 0073, 0228] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource) receives from the WTRU without multiplexing with a semi-static codebook for LBT status. Where the MAC entity receives an uplink grant indicates the HARQ process. [Para. 0256-0258, 0264, 0302-0305] Figs. 12A ~12G show the WTRUs 102 may perform LBT MAC procedure communicate with each other via sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received. 
Baldemair teaches wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received ([0127] a scheduling grant may indicate assignment for sidelink. [Para. 0043-0045] the sidelink assignment may be SAI that indicate the number of HARQ process that should be reported with the codebook. The SAI indication may indicating index of sidelink resources such as PSCCH, PSSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 25, the combination of Guo, Terry and Baldemair, specifically  
Guo teaches receiving an acknowledgement message in the first uplink resource, without multiplexing with a semi-static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status ([Para. 0363, 0396, 0400, 0417] Fig. 40, the gNB receives reporting sidelink NACK/ACK (i.e., acknowledgement message) in uplink feedback channel (uplink resources 4043), after the UE successfully decode the data from the PSSCH in the sidelink resource 4032 (i.e., the LBT sensing is success). The report is based on a HARQ transmission process in the sidelink, without multiplexing with a semi-static codebook for sidelink transmission acknowledgement and a semi-static codebook for LBT status). 
The combination of Guo and Terry does not disclose wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received.
Baldemair teaches wherein the resource grant includes a sidelink assignment index (SAI) that satisfies a condition, and a single resource grant is received. ([Para. 0007, 0016-0017, 0024, 0026] The HARQ codebook may be a semi-static HARQ codebooka for transmitting a plurality of resources indicated as transmission opportunities such as PUCCH or PUSCH used for acknowledgement signaling and for LBT procedure. [Para. 0043-0045] the sidelink assignment may be SAI that indicate the number of HARQ process that should be reported with the codebook. The SAI indication may indicating index of sidelink resources such as PSCCH, PSSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Guo, in view of Terry and Baldemair. Specifically, Guo teaches A user equipment for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to receive ([Para. 0088-0089] Fig. 3 shows the UE 116 includes a processor 340 coupled to memory 360 and transceiver 310 configured to receive from a gNB).

Regarding Claim 30, Guo teaches A base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit, to a user equipment (UE) ([Para. 0078-0080] Fig. 2 shows the gNB 102 includes processor 225 coupled to the memory 230, and transceiver 210 configured to transmit to UE), a resource grant for at least one sidelink channel ([Para. 0203-0206, 0254] gNB transmits to a UE a sidelink resource grants for configuring with a set of sidelink resources including a PSCCH subchannel, a PSSCH subchannel and a PSFCH subchannel for sidelink transmission), wherein the resource grant indicates a first uplink resource for transmitting sidelink transmission acknowledgement messages ([Para. 0357, 0523-0526] the base station transmits the DCI including resource grant for a set of UL resources for transmitting HARQ response of the sidelink as shown in Fig. 40, where the receiver UE of sidelink is configured with a uplink resources for transmitting the ACK/NACK of the sidelink transmission to the gNB), and a listen-before-talk procedure used on the at least one sidelink channel ([Para. 0387, 0391, 0396] Fig. 41, UE performs LBT (listen before talk) type channel sensing on the select sidelink subchannel. If the LBT of one subchannel passes, the UE can use that subchannel).
	Guo does not disclose a second uplink resource for transmitting listen-before-talk statuses, and receiving, from the UE and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure. 
Terry teaches a second uplink resource for transmitting listen-before-talk statuses; and receive, from the UE and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure ([Para. 0073] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource) from the WTRU to the NodeB (NB). [Para. 0256-0258, 0264, 0302-0305] Figs. 12A ~12G show the WTRUs 102 may perform LBT MAC procedure communicate with each other via sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
The combination of Guo and Terry does not disclose transmit, to the UE, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource.
Baldemair teaches transmit, to the UE, an indication of a semi-static codebook to be reported for the first uplink resource and the second uplink resource. ([Para. 0026, 0030-0031, 0042-0046] describes the network node transmits DAI (Downlink Assignment Indicator) in downlink control information (DCI) to the UE indicating the HARQ codebook size. The HARQ codebook may be a semi-static HARQ codebook for transmitting a plurality of resources indicated as transmission opportunities such as PSCCH used for acknowledgement signaling and PUCCH for LBT procedure failing [0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Baldemair to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

5.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry and Baldemair as applied to claim 1 and further in view of WU et al. (WO 2021/237675), hereinafter Wu.

Regarding Claim 3, the combination of Guo, Terry and Baldemair does not disclose wherein the at least one sidelink channel is over an unlicensed band channel.
Wu teaches wherein the at least one sidelink channel is over an unlicensed band channel. ([Pg. 7, Para. 11-12] on the shared spectrum, when UE1 succeeds in the channel detection (LBT) on the channel corresponding to the sidelink RB set, UE1 sends the PSCCH and PSSCH through the RB set to UE2. The shared spectrum in the above example includes unlicensed spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Wu to improve resource utilization on the shared spectrum.

Regarding Claim 5, the combination of Guo, Terry and Baldemair, specifically Guo teaches wherein the uplink resource is configured based at least in part on a first symbol of a data transmission on the at least one sidelink channel. ([Para. 0523-0525] the UL channel (e.g., PUCCH resources) is configured for reporting HARQ response ACK/NACK of the sidelink for PSCCH/PSSCH [0283]. [Para. 0151] sidelink feedback channel resource pool includes index of starting symbol for PSCCH channel resource, PSSCH channel resource and sidelink feedback channel (PSFCH) resource. That is, the uplink resource is configured based at least in part on a first symbol of a data transmission on the at least one sidelink channel.
The combination of Guo, Terry and Baldemair does not disclose wherein the second uplink resource is configured based at least in part on the at least one sidelink channel.
Wu teaches wherein the second uplink resource is configured based at least in part on the at least one sidelink channel. ([Pg. 7, Para. 11] when UE1 succeeds in LBT on the channel corresponding the RB set of PSSCH, the UE1 sends the PUCCH (second uplink resource) to the network device associated to the PSSCH). That is the PUCCH resource is configured corresponding the RB set of PSSCH.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Wu to improve resource utilization on the shared spectrum.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry and Baldemair as applied to claim 1, and further in view of Kim et al. (US 2021/0307070), hereinafter Kim.

Regarding Claim 8, the combination of Guo, Terry and Baldemair does not disclose refraining from transmitting a sidelink transmission acknowledgement message on the first uplink resource when the at least one status associated with the listen-before- talk procedure includes an LBT fail status. 
Kim teaches refraining from transmitting a sidelink transmission acknowledgement message on the first uplink resource when the at least one status associated with the listen-before- talk procedure includes an LBT fail status ([Para. 0362, 0782] terminal may perform sidelink transmission including HARQ-ACK and may transmits the HARQ-ACK in time resources of PUCCH. [Para. 0573, 0629] However, when the terminal performs an LBT procedure, and the LBT procedure fails, the terminal may not transmit the PUCCH (i.e., refraining from transmitting sidelink HARQ-ACK on the PUCCH resource when LBT fails).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Kim to improve the performance of the uplink transmission and the communication system.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry and Baldemair as applied to claim 1 and further in view of Karaki et al. (WO 2019/216800), hereinafter Karaki.

Regarding Claim 13, the combination of Guo, Terry and Baldemair does not disclose wherein the UE receives an indicator from the base station that a dynamic codebook is applied for the first uplink resource and the second uplink resource, and wherein the resource grant includes a first sidelink assignment index (SAI) associated with the first uplink resource and a second SAI associated with the second uplink resource.
Karaki teaches wherein the UE receives an indicator from the base station that a dynamic codebook is applied for the first uplink resource and the second uplink resource ([Pg4, Ln 153-184] The HARQ codebook may be a dynamic codebook, which may be received from a downlink control information, DCI message. The codebook may pertain to transmitting acknowledgement information at a single and/or specific instant, e.g. a single PUCCH or PUSCH transmission that is subject to an LBT procedure), and wherein the resource grant includes a first sidelink assignment index (SAI) associated with the first uplink resource and a second SAI associated with the second uplink resource. ([Pg2, Ln 35-47] the SAI indicates the acknowledgement signaling is scheduled for transmission on a LBT carrier which is associated with uplink control channel such as PUCCH or PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Karaki to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry and Baldemair as applied to claim 1 and further in view of Fu et al. (WO 2021010666), hereinafter Fu.

Regarding Claim 14, the combination of Guo, Terry and Baldemair does not disclose wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of an acknowledgement message on the first uplink resource.
Fu teaches wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of an acknowledgement message on the first uplink resource. ([Para. performing LBT on each PUCCH resource for transmitting the HARQ-ACK and the uplink LBT sub-band is according to a predefined priority. Where, when the LBT result is idle, transmission is allowed. That is, the LBT uplink sub-band is indicated idle and the PUCCH for HARQ-ACK transmission are with the same priority.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Fu to improve the frequency diversity performance of users and the utilization rate of the entire network spectrum.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry and Baldemair as applied to claim 1 and further in view of Ding et al. (WO 2021223240), hereinafter Ding.
Regarding Claim 15, the combination of Guo, Terry and Baldemair does not discloses wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of data on the at least one sidelink channel.
Ding teaches wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of data on the at least one sidelink channel. ([Pg. 16, Table 1 shows the priority P1 and P2 associated with the data on the sidelink (PSSCH or PSCCH).  [Pg. 17, Para. 2, Pg. 18, Para. 3] Figure 5 describes the LBT mechanism, where the SL UE listens to PSCCH of priority P1 and P2 of the data to be sent by the SL UE. Figure 6 shows the indication N of LBT fails or successful related to the same priority of access the SL channel P1 and P2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, Baldemair and Ding to improve communication reliability.

10.	Claims 16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry.

Regarding Claim 16, Guo teaches A method of wireless communication performed by a base station, comprising: transmitting, to a user equipment (UE), a resource grant for at least one sidelink channel ([Para. 0203-0206, 0254] gNB transmits to a UE a sidelink resource grants for configuring with a set of sidelink resources including a PSCCH subchannel, a PSSCH subchannel and a PSFCH subchannel for sidelink transmission), wherein the resource grant indicates a first uplink resource for transmitting sidelink transmission acknowledgement messages ([Para. 0357, 0523-0526] the base station transmits the DCI including resource grant for a set of UL resources for transmitting HARQ response of the sidelink as shown in Fig. 40, where the receiver UE of sidelink is configured with a uplink resources for transmitting the ACK/NACK of the sidelink transmission to the gNB), and a listen-before-talk procedure used on the at least one sidelink channel ([Para. 0387, 0391, 0396] Fig. 41, UE performs LBT (listen before talk) type channel sensing on the select sidelink subchannel. If the LBT of one subchannel passes, the UE can use that subchannel).
	Guo does not disclose a second uplink resource for transmitting listen-before-talk statuses, and receiving, from the UE and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure. 
Terry teaches a second uplink resource for transmitting listen-before-talk statuses; and receiving, from the UE and on the second uplink resource, an indication of at least one status associated with a listen-before-talk procedure ([Para. 0073] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource) from the WTRU to the NodeB (NB). [Para. 0256-0258, 0264, 0302-0305] Figs. 12A ~12G show the WTRUs 102 may perform LBT MAC procedure communicate with each other via sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.
Regarding Claim 18, the combination of Guo and Terry, specifically Guo teaches wherein the first uplink resource includes a first physical uplink control channel (PUCCH) resource ([Para. 0523-0525] UE receives a set of resources of the UL channel (e.g., PUCCH resources) including the first and the second PUCCH resources). 

Regarding Claim 20, the combination of Guo and Terry, specifically Guo teaches transmitting, to the UE, an indication of an offset from a first symbol of a data transmission on the at least one sidelink channel, wherein the second uplink resource is configured based at least in part on the offset. ([Para. 0202-0205, 0355, 0370-0372] the gNB transmits to the UE a configured sidelink grants for sidelink transmission including a parameter of slot offset, slot periodicity, and symbols location of the slot of sidelink resource. The parameter includes sidelink slot offset from T0, the start time of first symbol of sidelink slot carrying SL feedback as shown in Fig. 12. [Para. 0370] the PUCCH channel for reporting ACK/NACK of PSSCH in slot k1 is based on parameter of the sidelink slot offset).

Regarding Claim 21, Guo does not disclose wherein the at least one status associated with the listen- before-talk (LBT) procedure includes at least one of an LBT pass status or an LBT fail status.
Terry teaches wherein the at least one status associated with the listen- before-talk (LBT) procedure includes at least one of an LBT pass status or an LBT fail status. ([Para. 0073, 0145-0146] the UL control signaling may provide LBT status information such as LBT failure or success indication on PUCCH (uplink resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo and Terry to improve coordination of UE and base station to minimize frequency of reporting.

11.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry as applied to claim 16 and further in view of Wu. 

Regarding Claim 17, the combination of Guo and Terry does not disclose wherein the at least one sidelink channel is over an unlicensed band channel.
Wu teaches wherein the at least one sidelink channel is over an unlicensed band channel. ([Pg. 7, Para. 11-12] on the shared spectrum, when UE1 succeeds in the channel detection (LBT) on the channel corresponding to the sidelink RB set, UE1 sends the PSCCH and PSSCH through the RB set to UE2. The shared spectrum in the above example includes unlicensed spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Wu to improve resource utilization on the shared spectrum.

Regarding Claim 19, the combination of Guo and Terry, specifically Guo teaches wherein the uplink resource is configured based at least in part on a first symbol of a data transmission on the at least one sidelink channel. ([Para. 0523-0525] the UL channel (e.g., PUCCH resources) is configured for reporting HARQ response ACK/NACK of the sidelink for PSCCH/PSSCH [0283]. [Para. 0151] sidelink feedback channel resource pool includes index of starting symbol for PSCCH channel resource, PSSCH channel resource and sidelink feedback channel (PSFCH) resource. That is, the uplink resource is configured based at least in part on a first symbol of a data transmission on the at least one sidelink channel.
The combination of Guo and Terry does not disclose wherein the second uplink resource is configured based at least in part on the at least one sidelink channel.
Wu teaches wherein the second uplink resource is configured based at least in part on the at least one sidelink channel. ([Pg. 7, Para. 11] when UE1 succeeds in LBT on the channel corresponding the RB set of PSSCH, the UE1 sends the PUCCH (second uplink resource) to the network device associated to the PSSCH). That is the PUCCH resource is configured corresponding the RB set of PSSCH.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, and Wu to improve resource utilization on the shared spectrum.


12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry as applied to claim 16 and further in view of Karaki.

Regarding Claim 26, the combination of Guo and Terry does not disclose wherein the base station transmits an indicator from the base station that a dynamic codebook is applied for the first uplink resource and the second uplink resource, and wherein the resource grant includes a first sidelink assignment index (SAI) associated with the first uplink resource and a second SAI associated with the second uplink resource.
Karaki teaches wherein the base station transmits an indicator from the base station that a dynamic codebook is applied for the first uplink resource and the second uplink resource ([Pg4, Ln 153-184] The HARQ codebook may be a dynamic codebook, which may be transmitted from a network node in downlink control information, DCI message. The codebook may pertain to transmitting acknowledgement information at a single and/or specific instant, e.g. a single PUCCH or PUSCH transmission that is subject to an LBT procedure), and wherein the resource grant includes a first sidelink assignment index (SAI) associated with the first uplink resource and a second SAI associated with the second uplink resource. ([Pg2, Ln 35-47] the SAI indicates the acknowledgement signaling is scheduled for transmission on a LBT carrier which is associated with uplink control channel such as PUCCH or PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, and Karaki to improve disambiguity of bit sequences representing ACK or NACK, and/or to improve transmission reliability.

13.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry as applied to claim 16 and further in view of Fu. 

Regarding Claim 27, the combination of Guo and Terry does not disclose wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of an acknowledgement message on the first uplink resource.
Fu teaches wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of an acknowledgement message on the first uplink resource. ([Para. performing LBT on each PUCCH resource for transmitting the HARQ-ACK and the uplink LBT sub-band is according to a predefined priority. Where, when the LBT result is idle, transmission is allowed. That is, the LBT uplink sub-band is indicated idle and the PUCCH for HARQ-ACK transmission are with the same priority.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry, and Fu to improve the frequency diversity performance of users and the utilization rate of the entire network spectrum.
14.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Terry as applied to claim 16 and further in view of Ding.
Regarding Claim 28, the combination of Guo and Terry does not disclose wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of data on the at least one sidelink channel.
Ding teaches wherein the indication of the at least one status associated with the listen-before-talk procedure is associated with a same priority as a priority of data on the at least one sidelink channel. ([Pg. 16, Table 1 shows the priority P1 and P2 associated with the data on the sidelink (PSSCH or PSCCH).  [Pg. 17, Para. 2, Pg. 18, Para. 3] Figure 5 describes the LBT mechanism, where the SL UE listens to PSCCH of priority P1 and P2 of the data to be sent by the SL UE. Figure 6 shows the indication N of LBT fails or successful related to the same priority of access the SL channel P1 and P2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Guo, Terry and Ding to improve communication reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220201757, Cruz et al. discloses Hybrid automatic repeat request (harq) transmissions for new radio (nr).
US 20190149270, Liu et al. discloses Methods and devices for updating an uplink contention window size in a wireless communication system.
US 20200100285, Roy et al. discloses Listen before Talk and Channel Access Priority Class for PUCCH in New Radio Unlicensed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413